Citation Nr: 1528321	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  13-22 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating based on unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The Veteran had active service from March 1968 to December 1971.  He received the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the U. S. Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  Here, the Veteran submitted VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, in June 2014.  It does not appear that this claim has been adjudicated by the agency of original jurisdiction (AOJ).  However, in light of the Court's holding in Rice, the Board considers the TDIU claim as part of the pending increased rating claim and has accordingly listed the raised TDIU claim as an issue on the title page of this decision.

The Board notes that in a VA Form 9, Appeal to the Board of Veterans' Appeals, dated on August 12, 2013 and received by the RO on August 13, 2013, the Veteran indicated that he desired a hearing before the Board by live videoconference.  However, a subsequent VA Form 9, signed by the Veteran on August 26, 2013 and received by the RO on August 30, 2013, indicated that he did not want a Board hearing.  In a subsequent statement received by the RO on June 17, 2014, the Veteran reaffirmed that he did not want a Board hearing. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran seeks an initial evaluation in excess of 50 percent for his PTSD, and a TDIU.  Regarding the evaluation of PTSD, a VA examiner determined in September 2011 that PTSD was productive of occupational and social impairment with reduced reliability and productivity.  He indicated that the Veteran described mainly social impairment, and that overall, he demonstrated moderate impairment and was experiencing moderate symptoms.  He identified symptoms of depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, and suicidal ideation.

Statements received in support of the Veteran's claim, however, suggest that his PTSD is productive of greater impairment than that discussed by the VA examiner.  In an April 2011 statement, the Veteran discussed the difficulty he had with maintaining relationships, memory problems, suicidal ideation, handling stress, impaired impulse control, anger, neglect of his appearance, obsessive behavior, and difficulty maintaining employment.  In a June 2014 statement, the Veteran indicated that he may not have been forthright regarding his symptoms, as he was highly suspicious and did not share the full extent of his situation unless he trusted someone.  Statements from various relatives describe their observations regarding the Veteran's behavior and seem to illustrate a greater level of impairment due to the Veteran's PTSD.  

In light of this apparent conflict between the VA examiner's findings and the observations of the Veteran and his relatives, the Board concludes that an additional VA examination is warranted to determine the severity of his PTSD.

The Board additionally notes that in February 2013, the Veteran identified various sources of treatment, to include Genesis Counseling, Intermountain Hospital, and G.S.L., M.D.  While he subsequently submitted records from Intermountain Hospital and noted in a June 2014 statement that records from Genesis Counseling were no longer available, there is no indication that records from Dr. L. were sought.  The Veteran should be asked to identify any outstanding records, to include those from Dr. L., if applicable.

The Board notes that further development and adjudication of the PTSD claim may provide evidence in support of his claim of entitlement to a TDIU.  The Board has therefore concluded that it would be inappropriate at this juncture to enter a final determination on those issues.  See Henderson v. West, 12 Vet. App. 11 (1998), citing Harris v. Derwinski, 1 Vet. App. 180 (1991), for the proposition that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources , the claims are inextricably intertwined

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with appropriate notice of VA's duties to notify and to assist.  Particularly, the Veteran should be properly notified of how to substantiate a claim for entitlement to TDIU.

2. Request that the Veteran identify any additional VA and non-VA medical records, not already associated with the claims file, that are relevant to his claim, to include records from all private practitioners whom he has seen for treatment of his psychiatric disorder.  He should be specifically asked to identify any private treatment, to include that provided by Dr. L., as identified in February 2013. 

If the AOJ is unable to secure these records, it must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claims; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A (b)(2) (West 2014); 38 C.F.R. § 3.159(e)(1) (2014).

3. Schedule the Veteran for a VA examination to determine the severity of his PTSD.  The examiner should be directed to elicit a complete history from the Veteran.  All indicated testing should be carried out and the results recited in the examination report.  

Following examination, interview of the Veteran, and review of the claims file, the examiner should identify the manifestations of the Veteran's PTSD.  The examiner should also discuss any concurrent psychiatric diagnoses, and to the extent possible, differentiate the symptomatology by diagnosis.  If such differentiation is impossible, the examiner must so state.

The examiner should also discuss how the Veteran's PTSD has impacted his employment and activities of daily living.

Review of the entire claims file is required; however, the examiner's attention is invited to the written statements by the Veteran and his relatives, which describe the type and severity of the Veteran's symptoms.  The examiner is asked to comment on any conflict or discrepancy between his or her findings and the descriptions provided in the written statements of record.

A discussion of the complete rationale for all opinions expressed should be included in the examination report, to include reference to the Veteran's lay statements and the private records.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

4. Review the examination report for compliance with the Board's directives.  Any deficiencies should be resolved prior to recertification to the Board.  

5. Review the claims file to ensure that all of the requested development is completed, and arrange any additional development indicated.  Then readjudicate the claims on appeal, to include TDIU.  If the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative with the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ARIF SYED
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




